Motion Granted; Appeal Dismissed and Memorandum Opinion filed
December 6, 2022.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00589-CV

    METROPOLITAN TRANSIT AUTHORITY OF HARRIS COUNTY,
                    TEXAS, Appellant

                                        V.

                           JOHN CARTER, Appellee

                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-08386


                         MEMORANDUM OPINION

      This is an accelerated and interlocutory appeal from an order signed August
8, 2022 denying appellant’s governmental-immunity-based plea to the jurisdiction.
On November 15, 2022, appellant filed an unopposed motion to dismiss the appeal.
See Tex. R. App. P. 42.1. The motion is granted.
      We dismiss the appeal.

                                            PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Zimmerer.




                                        2